Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

         A.K., a minor, by and through    :
         KELLEY MOYER                     :
                            Plaintiff     :
                                          :
                v.                        :       Civil Action No. – 1:20-cv-00392
                                          :
         CHERRY CREEK SCHOOL :
         DISTRICT NO. 5                   :
                                          :
         BOARD OF EDUCATION               :
         FOR THE CHERRY CREEK :
         SCHOOL DISTRICT                  :       Complaint – Civil Rights
                                          :
         SCOTT SIEGFRIED                  :
         in his official capacity as      :
         Superintendent of Cherry         :
         Creek School District            :
                                          :
         CAROLL DURAN,                    :
         in her official capacity as      :
         Principal of Endeavor            :
         Academy                          :
                                          :
                               Defendants :

   FIRST AMENDED COMPLAINT FOR DECLARATORY, INJUNCTIVE, AND
                        OTHER RELIEF


         Plaintiff, A.K., by and through Kelley Moyer (“Moyer”), as her next friend,

   through her undersigned counsel, for her Complaint and Jury Demand against

   Defendants Cherry Creek School District No. 5 (“CCSD”), the Board of Education

   for the Cherry Creek School District (“School Board”), Scott Siegfried




                                              1
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 2 of 31




   (“Superintendent Siegfried” or “Siegfried”), and Caroll Duran (“Principal Duran” or

   “Duran”) (collectively “Defendants”), alleges as follows:



                                  NATURE OF ACTION

         1.     This is a challenge to Defendants’ policies, practices, and customs that

   unconstitutionally infringed and continue to infringe on the fundamental,

   individual First, Fifth, and Fourteenth Amendment rights of Plaintiff. Defendants

   suspended Plaintiff from school for five days, without any prior notice or other due

   process, solely because she posted a picture of herself and her older brother holding

   firearms, after school hours, off school property, and on a social media platform

   entirely unaffiliated and unrelated to her school (“Snapchat”). The photo was

   captioned simply with an explanation that they were heading to the gun range to

   exercise their Second Amendment rights and thought they would exercise their

   First Amendment rights while they were at it by posting the picture –

   unquestionably the very type of speech that the First and Fourteenth Amendment

   protects from government infringement and punishment. The post contained no

   threats and was not in any way directed at students, school officials, or school

   activities. Defendants threatened “additional consequences” if Plaintiff engaged in

   similar protected political speech in the future.

         2.     Defendants’ policies, practices, and customs target for censorship and

   punishment Plaintiff’s constitutionally protected speech and expression in violation


                                              2
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 3 of 31




   of the First Amendment, they are vague and overbroad in violation of the Fifth and

   Fourteenth Amendments, and they have denied Plaintiff due process of law under

   the Fifth and Fourteenth Amendments. Through this Complaint, Plaintiff rightfully

   seeks redress for these violations of her fundamental constitutional rights.

                                         PARTIES

          3.    Plaintiff A.K. is a seventeen-year-old high school senior at Endeavor

   Academy in Centennial, Colorado (“Endeavor”). She is represented by her mother

   and sole legal guardian, Kelley Moyer, as her next friend pursuant to F.R.C.P.

   17(c)(2).

          4.    Defendant Cherry Creek School District No. 5 is a public entity

   established and organized under, and pursuant to, the laws of Colorado. CCSD

   maintains its administrative office at 4700 South Yosemite Street, Greenwood

   Village, Colorado 80111. CCSD, through its Board of Education, has the duty and

   authority to control the instruction and otherwise direct and manage the essential

   educational and administrative policies, practices, and functions of all schools

   within the district (Colo. Const. Art IX, § 15), including Endeavor, and CCSD has

   had at all times relevant to the allegations of this Complaint such duty and

   authority with respect to Endeavor.

          5.    Defendant Board of Education for the Cherry Creek School District is

   an elected body which is established by Colo. Const. Art IX, § 15 and C.R.S. § 22-32-

   103. The School Board governs the operations of CCSD, including the adoption and


                                             3
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 4 of 31




   promulgation of the policies, practices, and customs challenged herein and

   maintains an office at 4700 South Yosemite Street, Greenwood Village, Colorado

   80111. The School Board is being sued in its official capacity.

          6.     Defendant Scott Siegfried is the superintendent of Cherry Creek

   School District No. 5. As superintendent, Siegfried is the chief officer of CCSD and

   responsible for overseeing the day to day operations of the district. On information

   and belief, Siegfried supervises, directs, or controls in a managerial role Jennifer

   Perry (Assistant Superintendent of Education Operations) (“Perry” or “Assistant

   Superintendent”), Carla Stearns (Executive Director High School Education)

   (“Stearns” or “Executive Director”), and Caroll Duran (Principal of Endeavor). See

   Exhibit A. Siegfried is sued in his official capacity.

          7.     Defendant Caroll Duran is the principal of Endeavor. Pursuant to a

   delegation of authority by CCSD, see C.R.S. § 22-33-105(2)(a), Principal Duran is

   responsible for implementing and enforcing CCSD’s policies at Endeavor as a

   function of CCSD’s authority and control over the essential instructional,

   educational, and administrative policies and practices at Endeavor, including the

   suspension policy at issue in this action. On information and belief, Duran reports

   to Stearns, who reports to Perry, who ultimately reports to Siegfried. See Exhibit A.

   Further, in accordance with C.R.S. § 22-32-126, Duran has assumed the

   administrative responsibility of Endeavor under the supervision of Siegfried. Duran

   is sued in her official capacity.


                                               4
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 5 of 31




                               JURISDICTION AND VENUE

          8.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, because

   Plaintiff seeks to vindicate her rights under the First, Fifth, and Fourteenth

   Amendments to the United States Constitution pursuant to 42 U.S.C. § 1983.

          9.     Venue is proper pursuant to 28 U.S.C. § 1391(b), because the events

   that give rise to Plaintiff’s claims occurred in this district.

                            RELEVANT LAW AND POLICIES

          10.    Colo. Const. Art IX, § 15 provides “[t]he general assembly shall, by law,

   provide for organization of school districts of convenient size, in each of which shall

   be established a board of education, to consist of three or more directors to be

   elected by the qualified electors of the district. Said directors shall have control of

   instruction in the public schools of their respective districts.”

          11.    C.R.S. § 22-32-103(1) states “[e]ach school district shall be governed by

   a board of education consisting of the number of school directors prescribed by law.

   Such board of education shall possess all powers delegated to a board of education

   or to a school district by law, and shall perform all duties required by law.”

          12.    C.R.S. § 22-32-109.1 requires that each school board implement a safe

   school plan. It further commands that “[t]he plan, at a minimum, must

   include…concisely written conduct and discipline code that shall be enforced

   uniformly, fairly, and consistently for all students…”




                                                5
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 6 of 31




         13.    C.R.S. § 22-32-109.1(2)(a)(I)(E) further requires that the safe school

   plan include “[g]eneral policies and procedures for determining the circumstances

   under and the manner in which disciplinary actions, including suspension and

   expulsion, shall be imposed in accordance with the provisions of sections 22-33-

   105 and 22-33-106.”

         14.    C.R.S. § 22-33-105(2)(a) states, inter alia, “…the board of education of

   each district may…[d]elegate to any school principal within the school district …the

   power to suspend a pupil in [her] school for not more than five school days.”

         15.    Additionally, C.R.S. § 22-32-126 declares that “[t]he principal shall

   assume the administrative responsibility…under the supervision of the

   superintendent and in accordance with the rules and regulations of the board of

   education, for the planning, management, operation, and evaluation of the

   educational program of the schools to which [s]he is assigned.”

         16.    C.R.S. § 22-33-106(1)(c) defines the grounds for suspension, to include

   “[b]ehavior on or off school property that is detrimental to the welfare or safety of

   other pupils or of school personnel…”

         17.    CCSD Policy JKD-1-E mirrors C.R.S. § 22-33-106(1)(c) in providing

   that “the following may be grounds for suspension, expulsion or denial of admission

   from a public school: [¶ … ¶] 3. Behavior on or off school property which is

   detrimental to the welfare or safety of other pupils or of school personnel …”




                                              6
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 7 of 31




         18.    CCSD Policy JICDA establishes a similar policy, in different terms,

   concerning conduct of students that occurs in connection with school-related

   activities. It provides: “The principal may suspend or recommend expulsion of a

   student who engages in one or more of the following specific activities while in

   school buildings, on school grounds, in school vehicles, or during a school-sponsored

   activity. … [¶ … ¶] 19. Behavior on or off school property that is detrimental to the

   welfare, safety, or morals of other students or school personnel.”

         19.    C.R.S. § 22-33-105(c) provides: “A pupil suspended for a period of ten

   days or less shall receive an informal hearing by the school principal or the

   principal’s designee prior to the pupil’s removal from school, unless an emergency

   requires immediate removal from school, in which case an informal hearing shall

   follow as soon after the pupil’s removal as practicable.”

         20.    Lastly, C.R.S. § 22-33-105(c)(4) provides: “The board of education of

   each district shall establish, as an alternative to suspension, a policy that allows the

   pupil to remain in school by encouraging the parent, guardian, or legal custodian,

   with the consent of the pupil’s teacher or teachers, to attend class with the pupil for

   a period of time specified by the suspending authority.”




                                              7
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 8 of 31




                     ALLEGATIONS COMMON TO ALL CLAIMS

      A. Plaintiff’s Prior Snapchat Activity

         21.    Plaintiff utilizes the popular social media application Snapchat, a

   multimedia messaging application, for sharing messages, videos, and photographs

   with a variety of people in her life, including family members and friends.

         22.    Snapchat allows users to post images that can be directed to select

   contacts, to a certain group of contacts, or that can be viewed by anyone using the

   application. It is an entirely public application, having no connection or affiliation

   with CCSD, Endeavor, or any other particular public school entity.

         23.    In the mid-morning hours of October 10, 2019, Plaintiff posted on

   Snapchat a picture of herself with a black scarf which she wrapped around her

   head. The photo lacked any caption and was not directed at anyone in particular.

         24.    Several of Plaintiff’s volleyball teammates messaged her through the

   application to let her know that they believed the photo was racist. As a result,

   Plaintiff removed the photo.

         25.    Plaintiff then reposted the photo with a caption “Allahu akbar (I live in

   America so fuck you if your [sic] offended, I can do what I want.”

         26.    Plaintiff received more complaints from teammates with threats that

   they would report her to the school administration for the post.




                                              8
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 9 of 31




         27.    As a result of the complaints, Plaintiff went to the office of Principal

   Duran on her own accord and “self-reported” the material she posted on Snapchat in

   an effort to make the school administration aware.

         28.    At the time Plaintiff “self-reported” the material, Principal Duran did

   not reprimand Plaintiff for, or express any concern regarding, the post.

         29.    Later that day, Plaintiff was called back to Principal Duran’s office

   after other individuals had brought the post to her attention, even though Plaintiff

   had previously “self-reported” what she posted.

         30.    During this second meeting, Principal Duran advised Plaintiff that she

   could not be punished for the post. Principal Duran further advised Plaintiff to be

   “more sensitive” about her social media posting.

      B. Plaintiff Engaged in Protected Speech After School Hours, on
         Private Property, and Not Directed at Any Students or the School

         31.    On the evening of October 10, 2019, Plaintiff and her older brother

   planned to go to the Centennial Gun Club’s shooting range to practice

   marksmanship and firearm safety.

         32.    Plaintiff and her family are firearm enthusiasts, strong supporters of

   the First and Second Amendments, and encourage family members to regularly

   practice to maintain firearm proficiency.

         33.    Plaintiff and her family practice what they preach by routinely and

   lawfully practicing marksmanship and firearm safety, including by training at the

   Centennial Gun Club’s indoor shooting range in Centennial, Colorado. Plaintiff and

                                               9
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 10 of 31




   Moyer are also members of the Firearms Policy Coalition, Inc. (“FPC”) and Firearms

   Policy Foundation (“FPF”), which are nonpartisan, nonprofit organizations that

   advocate for individual liberties and constitutional rights, including those protected

   by the First and Second Amendments.

         34.    Before leaving for the shooting range, at approximately 7 p.m. on

   Thursday, October 10, 2019, Plaintiff posted a photo with a caption (the “Snapchat

   Post”) to her social-media account on Snapchat.

         35.    The Snapchat Post is depicted below:




                                             10
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 11 of 31




         36.    The Snapchat Post depicts Plaintiff and her older brother, an Army

   veteran, wearing shemaghs (scarves popular in Middle Eastern countries and also

   used for practical reasons by members of the United States military, including

   Plaintiff’s older brother). While the attire is atypical of what one may find in a

   Colorado suburb, there was no suggestion that the shemaghs were or implied a

   threat to anyone. It also shows them giving the middle-finger gesture while holding

   firearms. Plaintiff is the figure on the left holding a semiautomatic pistol. The

   figure on the right is Plaintiff’s brother holding a semiautomatic rifle.

         37.    When the photo was taken, Plaintiff was on real property under the

   control of Moyer, and had Moyer’s permission to hold the handgun, as well as to go

   to the shooting range with her brother.

         38.    The Snapchat Post’s caption reads, in its entirety:

                me and my legal guardian are going to the gun range to
                practice gun safety and responsible gun ownership while
                getting better so we can protect ourselves while also using
                the first amendment to practice our second ammendment
                [sic].

         39.     The Snapchat Post was posted to Plaintiff’s Snapchat account, well

   outside of school hours and from the privacy of Plaintiff’s home. Many of Plaintiff's

   family and friends follow her on Snapchat. While some of her schoolmates also

   follow her, the post was not specifically directed at them and did not in any way

   mention or focus upon the school, her classmates, or anything that would

   distinguish it from general, publicly directed free speech.


                                              11
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 12 of 31




          40.    The Snapchat Post is self-evidently not an express or implied threat

   against anybody, let alone against Endeavor, its students or staff, or its operations

   or activities. The post’s caption is explicitly political in that it specifically states that

   Plaintiff was exercising her free speech rights protected by the First Amendment to

   display her pride in safely and responsibly exercising her gun-ownership rights

   protected by the Second Amendment.

          41.    Nor does anything in the Snapchat Post depict any illegal or dangerous

   activity, or anything else that could reasonably be construed as “detrimental to the

   welfare or safety of other pupils or of school personnel.” Indeed, Plaintiff and her

   brother both display responsible firearm safety practices in the Snapchat Post. For

   example, both Plaintiff and her brother are exercising “trigger discipline,” which is

   a widely recognized firearm-safety practice whereby a shooter keeps his or her

   index finger outside of a firearm’s trigger well until ready to shoot.


      C. Defendants Suspended Plaintiff Specifically Because of Her
         Protected Free Speech, Employing Vague and Overbroad Standards,
         and Without Any Prior Notice or Due Process

          42.    Along with the rest of her many connections on Snapchat, the

   Snapchat Post was temporarily visible to certain Endeavor classmates of Plaintiff’s

   through their own private Snapchat accounts.

          43.    The same evening the Snapchat Post was published—October 10,

   2019—two of Plaintiff’s classmates took screenshots of the Snapchat Post from their

   private accounts using the Snapchat application on their own smartphones.


                                                12
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 13 of 31




         44.    On information and belief, a parent of one of these classmates made a

   report to Safe2Tell Colorado about the Snapchat Post shortly after it was published.

   Safe2Tell is a program that allows individuals to make anonymous tips about their

   purported “concerns” for their safety or the safety of others connected with Colorado

   schools and communities.

         45.    Approximately two hours after the Snapchat Post was published, at

   around 9 p.m., officers from the Aurora Police Department went to Plaintiff’s

   father’s house in response to a report about the Snapchat Post.

         46.    When the Aurora police officers made contact with Plaintiff’s father,

   they were apologetic about having contacted him at all. The officers told him that

   Plaintiff had plainly made no threat for them to “assess” for law enforcement

   purposes.

         47.    The next morning, Plaintiff’s mother Moyer—desperate to understand

   why the police had been called on her daughter—accompanied Plaintiff to school.

   Plaintiff’s stepfather also accompanied Plaintiff and Moyer.

         48.    Immediately upon arriving at Endeavor on the morning of October 11,

   2019, Plaintiff, Moyer, and Plaintiff’s stepfather were met by multiple security

   officers who escorted them to the office of Principal Duran.

         49.    In Principal Duran’s office, Plaintiff and her family were met by

   Principal Duran and Assistant Principal Matt Larson. During the meeting, an

   Arapahoe County Sheriff’s Deputy stood by the door observing the interaction.


                                             13
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 14 of 31




           50.   Principal Duran opened the meeting by saying that she assumed

   Moyer was there because of the “incident” with the Snapchat post.

           51.   Then, without any prior notice or opportunity to respond, Principal

   Duran and Assistant Principal Larson immediately announced that Plaintiff was

   being suspended for five days as a result of the post.

           52.   When Moyer asked why this decision had been made to suspend

   Plaintiff, Principal Duran said, “When we see pictures of a 17-year-old holding an

   assault rifle, it sends panic through our building.”

           53.   At the same time, Principal Duran and Assistant Principal Larson

   both agreed that Plaintiff had not threatened anybody in the Snapchat Post or

   otherwise.

           54.   Moyer continued taking issue with this action, but neither Principal

   Duran nor Assistant Principal Larson could identify a specific school policy that

   Plaintiff had allegedly violated in publishing the Snapchat Post. Principal Duran

   simply said Plaintiff was being suspended because she was holding a gun in the

   post.

           55.   Moyer replied it was very clear from the caption of the post itself that

   Plaintiff was simply going to a shooting range. In response, Principal Duran stated

   only that it did not matter. Neither she nor Assistant Principal Larson cited

   anything other than the post as the basis for the suspension imposed.




                                              14
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 15 of 31




         56.    Later that same day, Principal Duran emailed Moyer a “follow-up”

   letter. A true and correct copy of that letter (hereinafter, the “Oct. 11 Letter”) is

   attached hereto as Exhibit B.

         57.    In the Oct. 11 Letter, Principal Duran identified the purported basis

   for Plaintiff’s suspension as “detrimental behavior” within the meaning of CCSD

   Policy No. JKD-1-E (“Grounds for Suspension, Expulsion or Denial of Admission”),

   CCSD Policy No. JICDA (“Conduct and Discipline Code”), and C.R.S. § 22-33-106.

   The letter then specifically quoted the language of CCSD Policy JICDA as follows:

                “Behavior on or off school property which is detrimental to
                the welfare, safety, or morals of other students or school
                personnel.”

   True and correct copies of CCSD Policy Nos. JICDA and JKD-1-E (eff. July 1, 2019)

   are attached hereto as Exhibit C. The letter warned Plaintiff that during the

   suspension period she was “not to be on school grounds in any building, or in

   attendance of any school activity of the Cherry Creek School District,” and that

   “[v]iolation of this rule could result in her arrest for trespassing.” Ex. B.

         58.    The Oct. 11 Letter failed to explain how or why Plaintiff’s Snapchat

   Post—or, for that matter, any other speech or conduct by Plaintiff—was purportedly

   detrimental to the “welfare, safety, or morals” of Endeavor students or staff. Indeed,

   neither Principal Duran nor other school officials have ever provided Plaintiff or her

   family with any such explanation.




                                               15
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 16 of 31




         59.    The Oct. 11 Letter also did not assert that the Snapchat Post had

   somehow resulted in a substantial disruption to Endeavor school activities. Nor did

   the letter claim to forecast any such substantial disruption.

         60.    Notably, the Oct. 11 Letter also threatened additional punishment

   against Plaintiff for further exercise of her freedom of speech. Specifically, the letter

   stated, “[A]ny further incidents will result in additional consequences being taken

   by Endeavor Academy.” Oct. 11 Letter., Ex. B (emphasis added).

         61.     The letter provided no opportunity for a hearing and offered no

   alternative for Plaintiff to continue attending school during the suspension period

   while accompanied by a parent or legal guardian.

         62.    Plaintiff served the first day of the five-day suspension on October 11,

   2019, and the others on October 21 through October 24, 2019.

         63.    Upon Plaintiff’s return to school, she was segregated during

   recreational time for a period of approximately three hours in the afternoon,

   wherein she was placed in a room unsupervised and required to remain in the room

   until the school day was over. This segregation was purportedly for Plaintiff's

   safety, in response to threats made against her, but on information and belief, no

   student threatening her was disciplined as harshly as Plaintiff was for her non-

   threatening off-campus speech. Further, Plaintiff’s unsupervised segregation was a

   useless security measure, having only a punitive, rather than protective, effect.




                                              16
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 17 of 31




                                 CLAIMS FOR RELIEF

                                  First Claim for Relief

    (Violation of 42 U.S.C. § 1983—Infringement on Freedom of Speech under the First
                                and Fourteenth Amendments)

         64.    Plaintiff hereby incorporates by reference the allegations set forth

   above as though fully set forth herein.

         65.    The First Amendment to the United States Constitution provides

   “Congress shall make no law…abridging the freedom of speech.”

         66.    For half a century, it has been the “unmistakable holding” of the

   Supreme Court that students do not “shed their constitutional rights to freedom of

   speech or expression at the school house gate.” Tinker v. Des Moines Indep. Cmty.

   Sch. Dist., 393 U.S. 503, 506 (1969). Instead, “student expression may not be

   suppressed unless school officials reasonably conclude” that the expression “will

   materially and substantially disrupt the work and discipline of the school.” Morse v.

   Frederick, 551 U.S. 393, 405 (2007) (citing Tinker at 513). Of special relevance here,

   “undifferentiated fear or apprehension of disturbance is not enough to overcome the

   right to freedom of expression” in public schools. Tinker at 509.

         67.    Defendants had nothing but an “undifferentiated fear” as their basis

   for restricting Plaintiff’s freedom of expression. The Oct. 11 Letter did not explain

   how or why the Snapchat Post was purportedly “detrimental,” let alone attempt to

   articulate whether or why Defendants believed that the Snapchat Post had caused a

   “substantial disruption” or could be forecast to create a “substantial disruption”

                                             17
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 18 of 31




   with Endeavor’s school activities. See Tinker, 393 U.S. at 514. Instead, Defendants’

   analysis—or lack thereof—can be gleaned solely from Principal Duran’s remarks to

   Plaintiff and her family on the morning of October 11, 2019, by which point

   Defendants had already made their decision to suspend Plaintiff for five days.

         68.     There was in fact nothing illegal, dangerous, or injurious to the

   welfare or safety of any pupils or school personnel in this Snapchat Post espousing

   classically protected political speech created after school hours, off campus, and on

   an open media platform not directed at anyone or anything related to the school. In

   short, there was and is no constitutional basis for Defendants to punish and restrict

   Plaintiff’s speech, which occurred entirely outside “the special characteristics of the

   school environment.” Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. at 506.

         69.    Defendants, acting under color of state law, have acted to deprive

   Plaintiff of rights guaranteed by the First Amendment, as incorporated against the

   States by the Fourteenth Amendment, to the United States Constitution.

         70.    It is evident that Principal Duran was exercising authority delegated

   to her by the School Board pursuant to C.R.S. § 22-33-106(2)(b), and acting under

   the supervision of Superintendent Siegfried pursuant to C.R.S. § 22-32-126, to

   impose disciplinary suspension against students for behavior “detrimental to the

   welfare or safety of other pupils or of school personnel” pursuant to the policies

   adopted by the School Board and implemented by CCSD at Endeavor.




                                             18
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 19 of 31




         71.    As a direct and proximate result of Defendants’ violation of the First

   and Fourteenth Amendments, Plaintiff has suffered irreparable harm, including the

   loss of her constitutional rights, the chilling of future protected expression, loss of

   five instructional days of schooling, and further retaliatory and punitive conduct by

   school authorities. Plaintiff has endured and will continue to endure personal

   humiliation, mental anguish and suffering, and damage to her reputation on

   account of this deprivation of her fundamental rights.

         72.    Defendants’ deprivation of Plaintiff’s First and Fourteenth

   Amendment rights, and the retaliatory suspension and isolation from her normal

   school duties, constitute a malicious, wanton and callous indifference for her

   constitutionally protected rights.

         73.     Plaintiff is entitled to redress for this deprivation of rights in the form

   of the relief requested herein.

                                 Second Claim for Relief

   (Violation of 42 U.S.C. § 1983—Void for Vagueness and Denial of Due Process under
                          the Fifth and Fourteenth Amendments)

         74.    Plaintiff hereby incorporates by reference the allegations set forth

   above as though fully set forth herein.

         75.    CCSD Policy JKD-1-E and C.R.S. § 22-33-106(1)(c), the state statute

   that the policy mirrors, are unconstitutionally void for vagueness under the First

   and Fourteenth Amendments, facially and as-applied, in their proscription of

   “[b]ehavior on or off school property which is detrimental to the welfare or safety of

                                              19
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 20 of 31




   other pupils or of school personnel.” CCSD Policy JICDA is similarly

   unconstitutional to the extent it overlaps with, purports to expand, and otherwise

   conflicts with CCSD Policy JKD-1-E in its proscription of “[b]ehavior on or off school

   property that is detrimental to the welfare, safety, or morals of other students or

   school personnel.”

         76.    “Vague laws contravene the ‘first essential of due process of law’ that

   statutes must give people ‘of common intelligence’ fair notice of what the law

   demands of them.” United States v. Davis, 139 S.Ct. 2319, 2325 (2019) (quoting

   Connally v. General Constr. Co., 269 U.S. 385, 391 (1926)). A law is

   unconstitutionally vague ‘“if it fails to provide people of ordinary intelligence a

   reasonable opportunity to understand what conduct it prohibits,”’ or ‘“it authorizes

   or even encourages arbitrary and discriminatory enforcement.”’ United States v.

   Rodebaugh, 798 F.3d 1291, 1295 (10th Cir. 2015) (quoting Hill v. Colorado, 530 U.S.

   703, 732 (2000)).

         77.    A law is facially void for vagueness when it is “vague in the vast

   majority of its applications; that is, that ‘vagueness permeates the text of [the]

   law.’” Doctor John’s, Inc. v. City of Roy, 465 F.3d 1150, 1157 (10th Cir. 2006)

   (quoting City of Chicago v. Morales, 527 U.S. 41, 55 (1999)).

         78.    CCSD Policy JKD-1-E and C.R.S. § 22-33-106(1)(c)render students

   subject to disciplinary suspension actions for engaging in “[b]ehavior on or off school

   property that is detrimental to the welfare or safety of other pupils or of school


                                              20
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 21 of 31




   personnel.” This language provides no definition, clarification, or clear guidance as

   to what kind of behavior falls within its purview as implicating the “welfare or

   safety” of pupils or school personnel, under what circumstances a given behavior

   would be “detrimental” to such “welfare or safety,” or by what legal, social, or moral

   standards this determination is to be made.

         79.    The trouble with CCSD Policy JKD-1-E and C.R.S. § 22-33-106(1)(c) is

   significantly compounded by CCSD Policy JICDA. CCSD Policy JICDA is

   confusingly written to also apply to all student “behavior on or off school property”

   whenever that behavior occurs on school grounds or during a school-related activity.

   Thus, according to their language, both CCSD Policy JKD-1-E and CCSD Policy

   JICDA apply to student behavior “on or off school property,” with the former

   applying to all offending conduct on or off school property and the latter applying to

   the subset of offending conduct that occurs on school grounds or during school-

   related activities. In other words, the scope of behavior targeted by CCSD Policy

   JICDA is subsumed within the scope of behavior targeted by CCSD Policy JKD-1-E

   (and C.R.S. § 22-33-106(1)(c), which it mirrors). This sets up an untenable situation

   from a due process perspective: CCSD Policy JICDA proscribes a wider scope of

   student behavior in purporting to regulate all “[b]ehavior on or off school property

   that is detrimental to the welfare, safety, or morals of other students or school

   personnel,” whereas CCSD Policy JKD-1-E and C.R.S. § 22-33-106(1)(c) target only

   behavior “detrimental to the welfare or safety” of other students or school personnel.


                                             21
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 22 of 31




         80.    Consequently, two distinct standards apply to all student behavior that

   occurs on school grounds or during any school-related activity: under one standard,

   a student is subject to punishment for behavior detrimental to “welfare or safety,”

   and under the other, the same student is subject to punishment for behavior

   detrimental to “welfare, safety, or morals.” And because both are written to apply in

   the same context, either one could be applied in any given scenario, leaving students

   at the mercy of arbitrary determinations of not only what constitutes behavior

   “detrimental” to “welfare or safety,” or “welfare, safety, or morals,” but whimsical

   decisions as to which of these distinct standards will govern their behavior.

         81.    “It is a basic principle of due process that an enactment is void for

   vagueness if its prohibitions are not clearly defined.” United States v. Rodebaugh,

   798 F.3d at 1294–95 (quoting Grayned v. City of Rockford, 408 U.S. 104, 108). The

   nebulous and conflicting language within the two distinct sets of vague standards

   established under CCSD Policy JKD-1-E and CCSD Policy JICDA leaves school

   officials like Defendants with unbridled discretion to impose suspensions arbitrarily

   and capriciously based on whatever may strike the individual official as

   “detrimental” to “welfare or safety,” or “welfare, safety, or morals,” in the given

   moment. Beckles v. United States, 137 S.Ct. 886, 894 (2017) (quoting FCC v. Fox

   Television Stations, Inc., 567 U.S. 239, 253 (2012)) (“Laws that ‘regulate persons or

   entities,’ we have explained, must be sufficiently clear ‘that those enforcing the law

   do not act in an arbitrary or discriminatory way.”’).


                                              22
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 23 of 31




         82.    Even if the CCSD policies and C.R.S. § 22-33-106(1)(c) are not facially

   unconstitutional, they are void for vagueness as-applied here. Assuming this

   amorphous, conflicting language could be applied constitutionally in some other

   hypothetical scenario, it could not be constitutionally applied here, because Plaintiff

   simply “could not reasonably understand that h[er] contemplated conduct is

   proscribed” under this language. United States v. Rodebaugh, 798 F.3d at 1295. In

   fact, Defendants’ Oct. 11 Letter notifying Plaintiff of the basis for the suspension

   (only after the fact) highlights the serious trouble with the vague and conflicting

   standards involved. Defendants cited both the standard under CCSD Policy JKD-1-

   E / C.R.S. § 22-33-106(1)(c) and CCSD Policy JICDA, and they appeared to

   ultimately rest the basis on CCSD Policy JICDA. Ex. B. By its own terms, CCSD

   Policy JICDA applies only to behavior that occurs on school grounds or during

   school-related activities, which Plaintiff’s did not. That Defendants would invoke

   this standard nonetheless as somehow a separately applicable or related basis for

   the suspension poignantly illustrates the due process dangers in action.

         83.    By enforcing against Plaintiff unconstitutionally vague policies and

   laws, Defendants, acting under color of state law, have deprived Plaintiff of her

   rights guaranteed under the Fifth and Fourteenth Amendments to the United

   States Constitution. This is particularly true given that Plaintiff’s conduct involved

   the exercise of classically protected free speech rights – as she herself specifically




                                              23
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 24 of 31




   emphasized in describing the intent of the Snapchat post as “using the first

   ammendment [sic] to practice our second amendment.”

         84.    As a direct and proximate result of Defendants’ violation of Plaintiff’s

   rights under the Fifth and Fourteenth Amendments, she has suffered irreparable

   harm and is entitled to redress for this deprivation of rights in the form of the relief

   requested herein.

                                  Third Claim for Relief

    (Violation of 42 U.S.C. § 1983—Overbreadth and Denial of Due Process under the
                        First, Fifth, and Fourteenth Amendments)

         85.    Plaintiff hereby incorporates by reference the allegations set forth

   above as though fully set forth herein.

         86.    Whether or not CCSD Policies JKD-1-E and JICDA, and C.R.S. § 22-

   33-106(1)(c), are unconstitutionally void for vagueness, they are unconstitutionally

   overbroad, which constitutes a separate and independent violation of Plaintiff’s

   rights under the First, Fifth, and Fourteenth Amendments.

         87.    “[T]he overbreadth doctrine enables litigants to challenge a statute not

   because their own rights of free expression are violated, but because of a judicial

   prediction or assumption that the statute’s very existence may cause others not

   before the court to refrain from constitutionally protected speech or expression.”

   Colorado v. Hill, 530 U.S. 703, 731-32. Such laws go substantially beyond a

   “legitimate sweep” to capture many forms of protected speech. Id. at 732.



                                              24
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 25 of 31




         88.    The inherently amorphous and conflicting nature of the language in

   CCSD Policies JKD-1-E and JICDA, and C.R.S. § 22-33-106(1)(c), which permits

   arbitrary and capricious impositions of disciplinary suspension based on whimsical

   determinations that a particular behavior is “detrimental” to “the welfare or safety,”

   or “the welfare, safety, or morals,” of other pupils or of school personnel depending

   upon which standard the school elects to apply within its apparently unchecked

   discretion to choose between two, necessarily produces a standardless measure that

   could capture all sorts of protected speech well beyond any “legitimate sweep.”

   Surely, there is a substantial likelihood that the “very existence” of such unbridled

   discretion in imposing disciplinary suspensions “may cause” other students “to

   refrain from constitutionally protected speech or expression.”

         89.    By enforcing against Plaintiff unconstitutionally overbroad policies

   and laws, Defendants, acting under color of state law, have deprived Plaintiff of her

   rights guaranteed under the First, Fifth, and Fourteenth Amendments to the

   United States Constitution.

         90.    As a direct and proximate result of Defendants’ violation of Plaintiff’s

   rights under the First, Fifth, and Fourteenth Amendments, she has suffered

   irreparable harm and is entitled to redress for this deprivation of rights in the form

   of the relief requested herein.




                                             25
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 26 of 31




                                 Fourth Claim for Relief

     (Violation of 42 U.S.C. § 1983—Denial of Procedural Due Process under the Fifth
                                and Fourteenth Amendments)

         91.    Plaintiff hereby incorporates by reference the allegations set forth

   above as though fully set forth herein.

         92.    While Plaintiff strenuously maintains that the disciplinary action at

   issue violated her constitutional rights as set forth in the above claims for relief, she

   was regardless entitled to adequate due process before the action was taken, and

   the failure to afford such process constitutes a separate actionable claim for relief.

         93.    “Students facing temporary suspension have interests qualifying for

   protection of the Due Process Clause [of the Fourteenth Amendment], and due

   process requires, in connection with a suspension of 10 days or less, that the

   student be given oral or written notice of the charges against him and, if he denies

   them, an explanation of the evidence the authorities have and an opportunity to

   present his side of the story.” Flores v. Victory Preparatory Academy, 411 F.Supp.3d

   1149, 1161-62 (D. Colo. 2019) (citing Goss v. Lopez, 419 U.S. 565, 581 (1975); see

   also C.R.S. § 22-33-105(c) (mandating such students “receive an informal hearing by

   the school principal or the principal’s designee prior to the pupil’s removal from

   school, unless an emergency requires immediate removal from school”).

         94.    Here, Defendants afforded Plaintiff no notice or process at all before

   imposing their disciplinary suspension action against her. At the very start of the

   meeting in Principal Duran’s office the day after the Snapchat post – the one and

                                              26
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 27 of 31




   only “hearing” opportunity Plaintiff was ever afforded – Principal Duran and

   Assistant Principal Larson immediately announced the pre-determined conclusion

   that Plaintiff would be suspended. At no time during this meeting did either of

   them ever identify the actual basis for the disciplinary action, as they were unable

   or willing to state the school policy or law that Plaintiff had allegedly violated. So,

   Plaintiff clearly was not “given oral or written notice of the charges against h[er]”

   before the disciplinary action was imposed and, without knowing the basis of the

   decision, she clearly had no meaningful opportunity to meet the accusations.

         95.    When Defendants finally did identify the nature of the actual charges

   against her – citing the distinct standards of both CCSD Policy JKD-1-E / C.R.S. §

   22-33-106(c) and CCSD JICDA as the basis for the suspension – it was later in the

   day, after she had been sent home to start serving her suspension, through a letter

   sent by email and separately by mail. The letter offered no opportunity for Plaintiff

   to respond with any arguments or evidence as to why these charges were unfounded

   or unsubstantiated. Indeed, it is difficult to see how Plaintiff could have

   meaningfully met these charges even if she had been given an opportunity to do so,

   given that Defendants relied upon two distinctly different – not to mention

   hopelessly vague – standards as the basis for the suspension action. Defendants

   also never notified Plaintiff, much less extended her an opportunity to take

   advantage, of any school policy under which, as “an alternative to suspension,” she

   could have “remain[ed] in school” while accompanied by a parent or legal guardian


                                              27
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 28 of 31




   during the suspension period. Thus, Defendants either had no such policy in place

   or refused to consider such an alternative in her case, contravening the state

   statutory scheme designed to ensure a fair process. See C.R.S. § 22-33-105(d)(4).

         96.    Accordingly, Plaintiff was denied her fundamental due process rights

   to prior notice of and an opportunity to meet the charges against her before

   Defendants imposed the disciplinary suspension. Defendants’ action is of particular

   concern because it involved the exercise of speech on matters of public interest.

   Again, however, even assuming for the sake of argument that the action itself was

   otherwise constitutional, the imposition of the disciplinary suspension without the

   due process to which Plaintiff was entitled is independently actionable as a

   violation of her rights under the Fifth and Fourteenth Amendments.

         97.    As a direct and proximate result of Defendants’ violation of the Fifth

   and Fourteenth Amendments, Plaintiff has suffered irreparable harm, including the

   loss of her constitutional rights, the chilling of future protected expression, loss of

   five instructional days of schooling, and further retaliatory and punitive conduct by

   school authorities, entitling her to the relief requested herein.

                                 REQUEST FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

   in her favor and against Defendants, finding and stating as follows:

         (a)    Defendants have violated Plaintiff’s free speech rights under the First

   and Fourteenth Amendments to the United States Constitution.


                                              28
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 29 of 31




         (b)    CCDS Policies JKD-1-E and JICDA, and C.R.S. § 22-33-106(1)(c), are

   unconstitutionally vague on their face and as applied to Plaintiff, pursuant to the

   First, Fifth, and Fourteenth Amendments to the United States Constitution.

         (c)    CCDS Policies JKD-1-E and JICDA, and C.R.S. § 22-33-106(1)(c), are

   unconstitutionally overbroad under the First, Fifth, and Fourteenth Amendments to

   the United States Constitution.

         (d)    Plaintiff was denied her right to procedural due process under the

   Fifth and Fourteenth Amendments to the United States Constitution.

         (e)    Defendants are enjoined from enforcing these policies, practices, and

   customs inconsistent with the First, Fifth, and Fourteenth Amendments, and are

   prohibited from taken further disciplinary actions against Plaintiff based on any

   future protected speech activities relating to firearms.

         (f)    Defendants are prohibited from releasing to any third parties records

   which indicate Plaintiff was suspended for violating CCDS Policy JKD-1-E, CCSD

   Policy JICDA, and/or C.R.S. § 22-33-106(1)(c).

         (g)    Defendants are ordered to rescind and expunge from Plaintiff’s school

   records all disciplinary action taken against her as a result of her constitutionally

   protected speech, including the suspension at issue in this case.

         (h)    Plaintiff requests an award of nominal damages against Defendants,

   pursuant to 42 U.S.C. § 1983 and any other applicable law, for violating her

   constitutional rights.


                                             29
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 30 of 31




         (i)    Plaintiff requests an award of compensatory damages, pursuant to 42

   U.S.C. § 1983 and any other applicable law, for violating her constitutional rights.

         (j)    Plaintiff requests an award of punitive damages against Defendants

   pursuant to 42 U.S.C. § 1983 and any other applicable law, for violating her

   constitutional rights.

         (k)    Plaintiff requests costs of suit, including reasonable attorney fees

   pursuant to 42 U.S.C. § 1988 and any other applicable law.

         (l)    Plaintiff requests such other relief as the Court deems just and proper.



                                     JURY DEMAND

         Plaintiff hereby demands a jury trial.



         Dated this 6th day of March, 2020.

                                                  Respectfully Submitted,

                                                  /s/ Adam Kraut
                                                  Adam Kraut, Esq.
                                                  Firearms Policy Coalition
                                                  1215 K Street, 17th Floor
                                                  Sacramento, CA 95814
                                                  P: (916) 476-2342
                                                  E: akraut@fpclaw.org


                                                  /s/ Joseph Greenlee
                                                  Joseph Greenlee, Esq.
                                                  Firearms Policy Coalition
                                                  1215 K Street, 17th Floor
                                                  Sacramento, CA 95814

                                             30
Case 1:20-cv-00392-PAB-NRN Document 13 Filed 03/06/20 USDC Colorado Page 31 of 31




                                            P: (916) 378-5785
                                            E: jgreenlee@fpclaw.org

                                            Attorneys for Plaintiff




                                       31
